DETAILED ACTION
1.	The applicant’s after final amendment, filed under After Final Consideration Program 2.0, filed on July 27, 2021 has been acknowledged. Claims 3, 5-7, 13 and 15-17 have been canceled. Claims 1, 2, 4, 8-12, 14 and 18-20, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1, 2, 4, 8-12, 14 and 18-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The applicant’s current amendment to the claims include “extracting attributes from data points in a database, wherein the data points represent electronic transactions and are generated to include: fulfilling orders placed by customers, and monitoring order and delivery statuses of the orders placed by the customers;” “constructing a feature vector for the data points in the database, using the extracted attributes, wherein the extracted attributes comprise a merchant id, a transaction date, an average amount/transaction/day, a transaction amount, a type of transaction, a risk-level of transaction, and a daily chargeback average amount” and “wherein the fraudulent data points are selected from a group comprising fraudulent payments, account takeovers, 
The closest prior art of record Jubete (US 2019/0180290 A1) discloses constructing the feature vector, where the vector includes vendor information, transaction amount, type of transaction, transaction data, risk-level  and the type of the transaction. It is not explicit that the vector includes all of the data now recited in the claims. Jubete does disclose the assigning of the best neighbor data for the various data points, computing the outlier scores and using the data to detect fraudulent data points. The NPL reference Magomedov, teaches constructing locality sensitive hashing tables for the constructed feature vectors, and that that attributes include size, location, time, device and purchase data. Magomedov discusses the use of local-sensitive hashing in local outlier factors and the benefits of this including expediting the process. Like Jubete it discusses the use of vector analysis but is not specific or explicit that the vector is created using all of the data now explicitly recited in the claims. The Examiner had previously cited the Fasoli reference that establishes that it is known to collect data 
An updated search has yielded the following references:
The NPL reference Ali et al., “An Online Malicious Spam Email Detection System Using Resource Allocating Network with Locality Sensitive Hashing,” discussed the use of Locally Sensitive Hashing to detect malicious activity but is not specific as to the creation of the vectors containing transaction information, as the techniques are for malicious activity in Emails.

The Foreign reference Nandi et al. (WO 2012/146508 A1) teaches it is known to local sensitivity hashing for the purpose of categorizing entities, for detecting fraud. 
Each of these reference while discussing the idea of using Locality Sensitive Hashing to determine fraudulent activity, they are not specific as to the vector being created and utilized in the same manner now specifically recited in the claims.
As such considering the updated search the prior art fails to establish the limitations of the claimed invention and as such the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097.  The examiner can normally be reached on Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL R. FISHER

Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	8/6/2021